COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Barbara Kirchner, Individually and as Administratrix of
                            the Charles Gaffney Estate

Appellate case number:      01-14-00152-CV

Trial court case number:    1998-25865

Trial court:                127th District Court of Harris County

        On February 19, 2014, relator, Barbara Kirchner, individually and as
administratrix of the Charles Gaffney estate, filed a petition for writ of mandamus, stating
that “[t]his is an emergency motion for a Writ of Mandamus to stop the trial setting of
this action.” To the extent relator is requesting temporary relief from the trial court’s
order denying her motion for continuance, we deny her request. See TEX. R. APP. P.
52.10.
       It is so ORDERED.




Judge’s signature: /s/ Sherry Radack
                     Acting individually      Acting for the Court

Date: February 20, 2014